Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference, Koike et al. (US 2009/0030654; hereafter “Koike”)  does not specifically teach “determining when a distance between the location of the at least one sound generator and the location of the user in the room indicates a predetermined value or greater based on the received position specifying information” and “keeping the control signal from being output when the distance is determined to indicate the predetermined value or greater. Koike discloses consideration of distances between apparatuses (e.g., within a predetermined value or less) for implementing sound suppression. (see paragraphs 0219, 0223) and there is no other reference found to teach the limitations to combine with the Koike’s teaching. So it is clear that the prior arts of record does not teach the amended independent claims. 


          For the above reasons, claims 2-15 are allowed for their dependency from independent claim 1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
March 23, 2022